The opinion of the court was delivered by Horton, C. J.: After the application for an injunction had been denied by the district judge, in the case of The State v. The Board of County Comm’rs of Marion County, just decided, the commissioners met on October 7th, 1878, and opened bids for the construction of permanent county buildings at Marion Centre. They then accepted the bid of Henry C. Koble, and entered into a contract with him, on behalf of the county, for the erection of said, buildings at a cost of $7,450. Thereupon, they appropriated $7,450 out of the general county fund for the payment of such buildings; and before any work had been done, under the contract, ordered that a warrant should be drawn upon the treasury of the county of Marion and against the general county fund, in favor of said Koble, for $4,500, as part payment under the contract. On the said 7th day of October, the warrant was issued, and paid out of the general county fund. The plaintiff then applied to the judge of the district court of Marion county for a temporary injunction against the board and the other defendants, to restrain the issuance of any other warrants for a like purpose, and to prevent the further action of the commissioners and the other defendants, under the said contract, at the expense of the county. This application was heard on October 23d', 1878, and denied by the district judge. The decision of this court in the case of The State v. The Board of County Comm’rs of Marion County, supra, is decisive of this case. The alleged contract of October 7th, 1878, is null and void as against Marion county, on account of the want of power' on the part of said commissioners to execute it. The warrant of $4,500 was unlawfully drawn and paid.' To prevent further illegal acts of the defendants, under said contract, in the erection of county buildings and using the general county revenue therefor, the district judge should have ■ granted 'the temporary injunction prayed for by the plaintiffs. His refusal to do so was error. The order of the district judge will therefore be reversed, and the case remanded with direction to said judge to grant the injunction. All the Justices concurring.